Name: Council Regulation (EEC) No 2199/87 of 23 July 1987 amending Regulation (EEC) No 483/86 fixing the level of quantitative restrictions in Spain for certain fruit and vegetables coming from the Community as constituted on 31 December 1985
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 24. 7. 87 Official Journal of the European Communities No L 203/43 COUNCIL REGULATION (EEC) No 2199/87 of 23 July 1987 amending Regulation (EEC) No 483/86 fixing the level of quantitative restric ­ tions in Spain for certain fruit and vegetables coming from the Community as constituted on 31 December 1985 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular the second subparagraph of Article 89 ( 1 ) thereof, Having regard to the proposal from the Commission , Whereas Regulation (EEC) No 483/86 ('), as last amended by Regulation (EEC) No 3676/86 (2), provides for quanti ­ tative restrictions on certain fruit and vegetables imported into Spain from the Community as constituted on 31 December 1985 ; whereas Regulation (EEC) No 3798/85 (3) provides for the introduction of quantitative restrictions for such products imported into Spain from third countries ; Whereas it has been discovered that such products harvested in third countries and released for free circula ­ tion in the Community as constituted on 31 December 1985 have subsequently been released for consumption in Spain ; Whereas this situation runs counter to the aim of Regula ­ tion (EEC) No 483/86 and conflicts with Community preference ; whereas that Regulation should be adapted accordingly, HAS ADOPTED THIS REGULATION : Article 1 Article 1 of Regulation (EEC) No 483/86 shall be replaced by the following : 'Article 1 1 . The volume of the quotas that the Kingdom of Spain may, pursuant to Article 137 of the Act of Accession, apply, on the release for consumption of products appearing in Annex I coming from the Community as constituted on 31 December 1985, shall be fixed, for 1987, in the said Annex in respect of each product. The volumes of the quotas shall be limited to products harvested in the Community as constituted on 31 December 1985. 2. Within the framework of the quotas referred to in paragraph 1 , the Spanish authorities shall , during the periods mentioned in Annex II, limit the release for consumption of the products concerned to the quantities specified in the said Annex in respect of each product.'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 July 1987. For the Council The President K. E. TYGESEN (') OJ No L 54, 1 . 3 . 1986, p . 7 . P) OJ No L 370, 30. 12. 1986, p . 11 . (3) OJ No L 367, 31 . 12. 1985, p . 28 .